DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 17 MAR 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/EP2017080534 filed 27 November 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (EP16200978.1; 28 November 2016) and the certified copy have been filed in application 16/464,012, filed 24 May 2019. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11 OCT 2021, 13 JAN 2022, and 18 JAN 2022 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The listing of references in the specification (filed 24 May 2019; pp. 33-36) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant’s Amendments
Applicant’s amendments to the specification and claims filed on 3 JAN 2022 are acknowledged. Applicant cancelled claims 6-7 and 12 and amended claims 1-2 and 8-10. 
Status of the Claims
Claims 6-7 and 12 are cancelled. Claims 1-2 and 8-10 are amended. Claims 1-5 and 8-11 are pending and under examination. 	
Objections to the Specification and Claims
The prior objection to the specification is withdrawn in light of applicant’s amendment providing the incorporation by reference for the sequence listing.
The prior objection to claim 1 is withdrawn in light of applicant’s amendments adding a comma in line 2.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the Hpal restriction enzyme site of the H-IPV genome." There is insufficient antecedent basis for this limitation in the claim. Neither the independent claim (claim 1) on which claim 2 depends nor claim 2 recites any HpaI RE site(s). 
The specification discloses a “unique” HpaI site in the H-IPV genome at positions 4686- 4691 of the wild type virus, p. 19 lines 12-13 , so there is no apparent indefiniteness at to which HpaI site is indicated.
Appropriate correction in required.
Claim Rejections - 35 USC § 112(d)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 8-10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment to the claims which now recite, “A method”… .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MARCHINI—BENNETT–Walsby
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over MARCHINI (US 10,227,609 B2; US 2014/0310829 A1; Publ. date: Oct. 16, 2014), and BENNETT (US2004110140A1; Publ. 10 JUN 2004), and Walsby (Walsby E, et al. Oncotarget. 2014 Jan;5(2):375).
	In regard to claims 1-5 and 8-11, MARCHINI (US10227609B2) discloses a nearly identical invention to that of the instant invention, the only distinction being that MARCHINI discloses insertion of a nucleic acid (shRNA) that is not specified as a shRNA specific for CDK9.
	In regard to claim 1, MARCHINI teaches a parvoviral vector (PV) encoding a transcribable RNAi (col 5 lines 7-13; col 7 lines 41-43) encoded in the non-coding region of the PV genome downstream of the VP gene (col 4 lines 13-17; col 5 lines 16-18) wherein the parvovirus H-1 deletion variant comprises a deletion of nucleotides (nts) 2022-2135 (col 8 lines 59-62).
MARCHINI does not disclose a CDK9 RNAi that is complementary to nts 235-253 of SEQ ID NO: 12. 	
In regard to SEQ ID NO: 12 nts 235-253 (tgagatttgtcgaaccaaa), BENNETT (US2004110140A1; Publ. 10 JUN 2004) is directed to new compounds having oligonucleotide sequences comprising 8-80 bp targeted to a nucleic acid encoding CDK9 that specifically hybridizes with the nucleic acid encoding CDK9 (a 7018-bp sequence) and inhibits expression of CDK9. BENNETT discloses SEQ ID NOs: 30 (ctttggttcgacaaatctca) and 94 (tgagatttgtcgaaccaaag), human cyclin-dependent kinase 9 (CDK9) antisense and sense oligonucleotides, 20 nucleotides in length, that inhibit expression of CDK9 and are useful for preparing a composition for treating hyperproliferative disorder, e.g. cancer (see sequence search Results 1 and 2 in file “20220712_115227_us-16-464-012b-12_copy_235_ 253.szlim80minpct84.rng” or file “20220712_115227_us-16-464-012b-12_copy_235_ 253.szlim80minpct84.rapbm” filed in IFW on 13 JUL 2022). BENNETT’s CDK9 inhibiting oligonucleotide (SEQ ID NO: 94) comprises 19 nucleotides that are 100% identical to the oligonucleotide of SEQ ID NO: 12. BENNETT’s CDK9 inhibiting oligonucleotide (SEQ ID NO: 30) comprises 19 nucleotides 100% complementary to the oligonucleotide sequence of SEQ ID NO: 12. BENNETT also describes use of the oligos for inhibiting the expression of CDK9 in cells or tissues … use in a kit or assay device comprising the compound; and treating an animal having a disease or condition associated with CDK9 (see description in sequence search file cited above and see US2004110140A1, Tables 1 and 2, for oligo listings).  In regard to expectation of success in actual inhibition of CDK9 with CDK9 oligos, Walsby teaches the role of CDK9 and other CDKs in regulating anti-apoptotic genes like MCL1, and the synergistic effect of CDK9 inhibitors in induction of apoptosis in immortalized cancer cells (MEC-1) and in primary cancer cells (CLL) (p. 375, “Introduction” ¶2-3). Walsby clearly provides a reduction to practice of CDK9 inhibitors as potential anti-cancer therapeutic targets (see, for example, p. 376 ¶2; Fig. 1).
And, in regard to an RNAi that is specific for targeting a gene related to anti-cancer or anti-tumorogenic effects, MARCHINI teaches that RNA interference (RNAi) has not only revolutionized the process of identifying and functionally characterizing new genes, but represents a promising therapeutic option for treating human diseases, in particular cancer, by efficiently down regulating the expression of a desired gene in a cell or organism (see, for instance, col 1 line 31 – col 2 line 52; for general state of the art, see also, for instance, Wang, et al, 2013, Prior Art Made of Record below). MARCHINI further states, “This invention paves the way for the development of novel therapeutic strategies for treating diseases like cancer which combine the powerful anticancer properties of rodent parvovirus and RNAi triggering molecules” (col 3 lines 45-49). BENNETT also explicitly teaches oligo inhibition of CDK9 for treating hyperproliferative diseases such as cancer (citation above).
	Thus, in regard to claim 1, not only were RNAi therapies and parvovirus vectors taught in the art with explicit applications to anticancer therapies, but the dysregulation of CDK9 and the therapeutic potential of CDK9 oligonucleotide inhibitors in regard to cancer and anticancer and anti-tumorogenic therapies was also well established in the art before the effective filing date (EFD) of the instant application. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the parvovirus taught by MARCHINI as an anticancer gene therapy vector for down regulating CDK9 in a cell (particularly a tumor cell, and particularly a tumor cell that was resistant or refractory to another anticancer agent, such as taught by Walsby; see also, MARCHINI col 6 lines 58-67, intratumoral administration) in order to produce an anticancer or antitumor effect. A practitioner would have a reasonable expectation of success in modifying the vector of MARCHINI with an nucleic acid specific to CDK9 (comprising the oligonucleotide complementary to SEQ ID NO: 12 nts 235-253) as taught by BENNETT (SEQ ID NO: 30) and generically taught by Walsby, as the components and methodologies were known and taught in the art, before the EFD of the instant application. A practitioner would have a reasonable expectation of success of downregulating CDK9 in tumor cells for an anti-tumor therapeutic effect because BENNETT teaches this expectation for the claimed oligonucleotide and because Walsby demonstrated the ability of CDK9 oligo inhibitors to mediate tumor cell killing in vitro. Thus, the invention of claim 1 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teaching of MARCHINI, BENNETT, and Walsby.
	In regard to the further limitation of instant claim 2, MARCHINI teaches a nucleic acid that is inserted at nucleotide 4683 of the H-1 PV genome (col 7 lines 42-43), and the instant specification discloses a “unique” HpaI site in the H-IPV genome at positions 4686- 4691 of the wild type virus, p. 19 lines 12-13.
In regard to the further limitation of instant claim 3, MARCHINI teaches a promoter or promoter region recognizable by a RNA polymerase of the cell is an RNA-polymerase II (Pol II) or III (Pol III) promoter (col 7 lines 48-50; col 11 lines 15-17; c. 1).
In regard to the further limitation of instant claim 4, MARCHINI teaches that the RNA-polymerase III (Pol III) promoter is the RNA-polymerase III HI promoter (col 7 lines 52-54; col 11 lines 15-17; c. 1).
In regard to the further limitation of instant claim 5, MARCHINI teaches that the nucleic acid is an shRNA (col 7 lines 56-57; col 11 lines 15-17; c. 1). Furthermore, Walsby provides proof-of-concept that CDK9 plays a key role in tumor cell survival as selective CDK9 down regulation, using a CDK9-shRNA strategy, triggered MEC-1 and CLL cell apoptosis confirming CDK9 as a potential anti-cancer therapeutic target (Fig. 1 and ¶2 p. 376). 
In regard to the further limitation of instant claims 8-10, MARCHINI teaches the H-1 PV/nucleic acid construct for the use in a method of treating a tumor wherein the cells of said tumor are resistant to chemotherapy and/or radiotherapy (col 8 lines 9-14; instant claims 8-9) and wherein the parvovirus is administered by intravenous (i.v.), intratumoral or endobronchial administration (c. 4, col. 6 lines 58-67 instant claim 10). Furthermore, BENNETT teaches the CDK9 inhibiting oligos as relevant to treatment of humans in hyperproliferative disorders such as cancer [0010-0012], [0014], [0063], [0096-0098], [0110], [0186-0187]. And Walsby teaches inhibition of CDK9 for sensitizing tumor cells to additional anticancer therapeutic effects and for increasing primary cancer cell apoptosis (Title; and p. 376 ¶2). And Walsby teaches delivery of CDK9 oligo inhibitors via viral vectors for effective killing of tumor cells. Thus MARCHINI, BENNETT, and Walsby render obvious, before the EFD of the application, a method of treating a tumor in a patient by administering the invention of claim 1 wherein the cells are resistant to chemotherapy and/or radiotherapy and the parvovirus is administered by intravenous (i.v.), intratumoral or endobronchial administration.
In regard to the further limitation of instant claim 11, MARCHINI teaches a cell containing a H-1 PV construct (c. 5; instant claim 11).
Response to Arguments
Applicant's arguments filed 3 JAN 2022 have been fully considered but they are not persuasive. Walsby clearly teaches that commercially available lentiviral vectors comprising shRNAs specific to CDK9 were present in the art and used for generating lentiviruses capable of knocking down CDK9 by delivering shRNAs specific to CDK9 to targeted cells in vitro (p. 382, “Methods” ¶3). Thus, Walsby teaches art recognized methods of viral directed knockdown of the by shRNA inhibition of the CDK9 gene in targeted cells. MARCHINI teaches a parvoviral vector (PV) encoding a transcribable RNAi (col 5 lines 7-13; col 7 lines 41-43) encoded in the non-coding region of the PV genome downstream of the VP gene (col 4 lines 13-17; col 5 lines 16-18) wherein the parvovirus H-1 deletion variant comprises a deletion of nts 2022-2135 (col 8 lines 59-62). One of ordinary skill in the art would find it prima facie obvious in view of these teachings, that a parvoviral vector could be used to knockdown a CDK9 gene by merely substituting the siRNA sequence from MARCHINI’s PV with the shRNA sequence specific to CDK9 from Walsby’s lentiviral vector utilizing the oligonucleotide taught by BENNETT (SEQ ID NO: 30) that is 100% complementary to SEQ ID NO: 12 (nts 235-253). Walsby demonstrates that shRNAs are effective in knocking down CDK9, and MARCHINI demonstrates that PVs are excellent vectors for human anti-cancer therapy because they are effective in delivering desired si/shRNAs for gene knockdown and because they are nonpathogenic for humans and possess oncolytic and oncosuppressive properties and because pre-existing anti-viral immunity is usually not a problem for these viruses as humans are normally not exposed to rodent parvovirus infection (col 2 lns 55-64). The components and methodologies for constructing a siRNA-PV specific to CDK9 would have been obvious to one of ordinary skill in the art desiring a PV for use in anti-cancer therapies in view of MARCHINI, BENNETT, and Walsby, and BENNETT and Romano (see previous Office action and Prior Art Made of Record, below) further emphasize the art recognized understanding of CDK9 as an obvious target in anti-cancer therapies.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MARCHINI (EP2620503A1; Publ. 31-JUL-2013; cited in ISR and IDS in IFW filed on 24 MAY 2019) as per MARCHINI (US10227609B2) discloses a nearly identical invention to that of the instant invention, the only distinction being that MARCHINI discloses insertion of a nucleic acid (shRNA) that is not specified as a shRNA specific for CDK9.
EL-ANDALOUSSI (CA2794383A1; Publ. 29-SEP-2011) as per MARCHINI (US10227609B2) discloses a nearly identical invention to that of the instant invention, the only distinction being that MARCHINI discloses insertion of a nucleic acid (shRNA) that is not specified as a shRNA specific for CDK9.
Wang (Wang Z, et al. Pharmaceutical Research. 2011 Dec;28(12):2983-95) teaches the state of the art in regard to RNA interference and Cancer therapy.
Romano (Romano G. International Scholarly Research Notices. 2013;2013. Cited in the International Search Report and IDS filed on 24 May 2019, cited in prior Office action) focuses on the relevance of the deregulations in CDK9-related pathway in cancer and on the standpoint of the discovery and development of CDK inhibitors for cancer therapy (p. 2 ¶7 and whole document). Romano highlights the dysfunction in the CDK9-pathway that are related with several forms of human tumors (p. 6 ¶2; and Table 1; p. 8 “Conclusion” ¶1), rendering obvious inhibition of CDK9 (as this kinase is the target of inhibition in many of the studies listed in Table 1) in anti-tumor therapy (whole document).
Conclusion
Claims 1-5 and 8-11 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633